    Case 6:19-cv-00348-ADA-JCM Document 15 Filed 01/24/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION



DORA VALLES, EDWENIA SADLER,
MARCUS FALCO, ERICA LEIBENSPERGER,
and JAMES FINLEY,

                  Plaintiffs,                              Case No. 6:19-cv-00348-ADA-JCM
      v.

I.C. SYSTEM, INC.,

                   Defendant.



      STIPULATION TO DISMISS PLAINTIFFS DORA VALLES AND ERICA
                LEIBENSPERGER WITHOUT PREJUDICE

     Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), the parties hereby stipulate that all claims

 of Dora Valles and Erica Leibensperger shall be dismissed without prejudice. Each party

 shall bear its own costs and attorney’s fees.




                                [SIGNATURE BLOCKS ON NEXT PAGE]




                                           Page 1 of 3
Case 6:19-cv-00348-ADA-JCM Document 15 Filed 01/24/20 Page 2 of 3




Respectfully submitted,                  Respectfully submitted,
HUGHES ELLZEY, LLP                       MALONE FROST MARTIN PLLC

/s/Jarrett L. Ellzey                     /s/ Robbie Malone
Jarrett L. Ellzey                        ROBBIE MALONE
Texas State Bar No. 24040864             Texas State Bar No.12876450
jarrett@hughesellzey.com                 Email: rmalone@mamlaw.com
W. Craft Hughes                          EUGENE XERXES MARTIN, IV
Texas State Bar No. 24046123             Texas State Bar No. 24078928
craft@hughesellzey.com                   Email: xmartin@mamlaw.com
1105 Milford Street                      JACOB MICHAEL BACH
Houston, Texas 77006                     Texas State Bar No. 24100919
TEL: (713) 322-6387
                                         Email: jbach@mamlaw.com
FAX: (888) 995-3335
                                         MALONE FROST MARTIN PLLC
ATTORNEYS FOR PLAINTIFFS                 Northpark Central, Suite
                                         1850 8750 North Central
                                         Expressway Dallas, Texas 75231
                                         TEL: (214) 346-2630
                                         FAX: (214)346-2631

                                         COUNSEL FOR DEFENDANT




                               Page 2 of 3
      Case 6:19-cv-00348-ADA-JCM Document 15 Filed 01/24/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I certify a copy of the foregoing document was filed in accordance with the protocols for
e-filing in the United States District Court for the Western District of Texas on January 24, 2020,
and served on all counsel of record who have appeared and consented to electronic notification
via CM/ECF.




                                                             /s/ Jarrett L. Ellzey
                                                     Jarrett L. Ellzey




                                            Page 3 of 3
